DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,403,825 in view of McCulloch et al. (US 2013/0286004)(Hereinafter referred to as McCulloch). 
U.S. patent 11,403,825 teaches all of the limitations except that there are two virtual objects, wherein a position of the first virtual object in the mixed reality environment is based on a position of the first real object in the mixed reality environment; and the collision is between two virtual objects. 
McCulloch teaches a virtual interaction between two real objects table and floor in a virtual manner, virtual glass falling on or colliding with the floor (For the real object, its physical properties are identified based on captured image data and object reference data in at least one network accessible datastore. See paragraph [0029]) (As shown in FIG. 3B, the one or more force vectors were concentrated in a small enough area of the glass to cause a cracking criteria to be satisfied as illustrated by various cracks like representative crack 35N and was also enough for a complete break in the table top resulting in small pieces like representative 37N falling on the floor. The cracking and breaking of the glass would take a significant amount of the energy in the collision, leaving the basketball 305 with an amount of energy under the conservation of energy principle for a very small bounce or maybe a roll off the table. Eventually, the basketball 30 rolls and stops near Joe's feet.) (As shown in FIG. 3B, the one or more force vectors were concentrated in a small enough area of the glass to cause a cracking criteria to be satisfied as illustrated by various cracks like representative crack 35N and was also enough for a complete break in the table top resulting in small pieces like representative 37N falling on the floor. The cracking and breaking of the glass would take a significant amount of the energy in the collision, leaving the basketball 305 with an amount of energy under the conservation of energy principle for a very small bounce or maybe a roll off the table. Eventually, the basketball 30 rolls and stops near Joe's feet. See paragraph [0072] )(collision between glass and the floor). 
U.S. Patent 11,403,825 and McCulloch teach interactions between virtual objects and representing real objects as virtual objects and McCulloch teaches that physics based properties can be represented for virtual objects created from physical objects, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of U.S. Patent 11,403,825 with the relative positioning of the virtual objects to the real objects and the physical interaction of virtual objects representative of real objects in the real environment such that the user would have a more realistic interaction with the virtual representation.

Below is a limitation mapping between claim 1 of the current application and claim 1 of U.S. Patent 11,403,825
Current Application
U.S. Patent 11,403,825
1. A method comprising: identifying a first real object in a mixed reality environment; identifying a first virtual object in the mixed reality environment, wherein a position of the first virtual object in the mixed reality environment is based on a position of the first real object in the mixed reality environment; identifying a second real object in the mixed reality environment; 
1. A method comprising: identifying a first real object in a mixed reality environment, the mixed reality environment having a user; identifying a second real object in the mixed reality environment; generating, in the mixed reality environment, a first virtual object corresponding to the second real object; 
identifying, in the mixed reality environment, a collision between the first virtual object and a second virtual object corresponding to the second real object;
identifying, in the mixed reality environment, a collision between the first real object and the first virtual object;
determining a first attribute associated with the collision;
determining a first attribute associated with the collision;
determining, based on the first attribute, a first audio signal corresponding to the collision; and presenting to a user, via a first speaker, the first audio signal, wherein: the first real object comprises a sensor, and identifying the collision comprises predicting the collision based on an output of the sensor.
determining, based on the first attribute, a first audio signal corresponding to the collision; and presenting to the user, via a first speaker, the first audio signal, wherein: the first real object comprises a sensor, and identifying the collision comprises predicting the collision based on an output of the sensor.


Below is a claim mapping between the current application and U.S. Patent 11,403,825
Current Application
2
3
4
5
6
7
8
10
11
12
13
14
15
16
18
19
20
U.S. Patent 11,403,825
2
3
4
5
6
7
8
10
11
12
13
14
15
16
18
19
20


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under double patenting, set forth in this Office action, by amending the claims as appropriate or filing a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is McCulloch. McCulloch teaches physics based interaction with virtual objects representative of the real environment (Technology is described for displaying a collision between objects by an augmented reality display device system. A collision between a real object and a virtual object is identified based on three dimensional space position data of the objects. At least one effect on at least one physical property of the real object is determined based on physical properties of the real object, like a change in surface shape, and physical interaction characteristics of the collision. Simulation image data is generated and displayed simulating the effect on the real object by the augmented reality display. Virtual objects under control of different executing applications can also interact with one another in collisions. See abstract).
	McCulloch is silent to the limitations  “the first real object comprises a sensor, and identifying the collision comprises predicting the collision based on an output of the sensor.” of claim 1 when read in light of the rest of the limitations in claim 1 and thus claim 1 contains allowable subject matter.

McCulloch is silent to the limitations  “the first real object comprises a sensor, and identifying the collision comprises predicting the collision based on an output of the sensor.” of claim 9 when read in light of the rest of the limitations in claim 9 and thus claim 9 contains allowable subject matter.

McCulloch is silent to the limitations  “the first real object comprises a sensor, and identifying the collision comprises predicting the collision based on an output of the sensor. ” of claim 17 when read in light of the rest of the limitations in claim 17 and thus claim 17 contains allowable subject matter.

Claims 2-8, 10-16, 18-20 contain allowable subject matter because they depend on claim containing allowable subject matter.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936. The examiner can normally be reached M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611